Citation Nr: 0842059	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1965 to May 1969.  He also had service in the 
Reserves from January 1980 to December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

A back disorder did not have its onset during service, and is 
not related to the veteran's active service, including during 
a period of active duty for training (ACDUTRA).


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A 38 U.S.C.A. §§ 101, 106, 1110, 
1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in January 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran stated in a February 2004 correspondence that he had 
no further medical evidence to submit.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.




With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO has obtained private treatment records for the 
veteran.  The veteran has not been examined by VA.  However, 
given the absence of any medical evidence that suggests a 
nexus between the veteran's current back disorder and his 
active service and the absence of credible evidence of 
continuity of symptomatology (as discussed in more detail 
below), a remand for a VA examination is not required.   
Therefore, 



the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993). 

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  The claimant in this case is a 
"veteran" based on his active duty service from March 1965 to 
May 1969.  Therefore, he is entitled to "veteran" status for 
that period of service.  




To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service does not obviate the 
need to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA or IDT) during 
which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the Reserves.  38 C.F.R. § 3.6(c) 
(2008).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

The veteran claims service connection for a back disorder, 
which he states is related to an injury he sustained during 
service in the Reserves in January 1983 and a re-injury in 
December 1983.  (See, October 2003 claim).  He maintains that 
he was treated during his service in the Reserves for back 
complaints and that he has continued to have problems with 
his back since that time.  (See, October 2003 claim).  

Only service department records can establish if and when a 
person was serving on active duty, ADT, or IDT.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203, defining the type of evidence accepted to verify 
service dates.

Reserve and National Guard service generally means ADT and 
inactive duty for training (IDT).  ADT is full time duty for 
training purposes performed by Reservists and National 
Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, 
this refers to the two weeks of annual training, sometimes 
referred to as "summer camp," that each Reservist or National 
Guardsman must perform each year.  It can also refer to the 
Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.  

The service treatment records for the veteran's period of 
service with the Navy from March 1965 to May 1969 show no 
treatment for back complaints during service, including no 
pertinent findings on his May 1968 release from active duty 
examination.  

The Naval Reserve service treatment records show that on 
January 16, 1983, the veteran was seen after he reported 
slipping on some ice at his barracks and falling down the 
stairs.  He complained of soreness in the back.  He stated 
that he had no prior history of low back ailments or 
malfunctions.  Examination showed full spinal range of motion 
with minimal pain.  The examiner noted that there were no 
muscle spasms and no contusion on the back.  The assessment 
was negative back malfunction, and the veteran was returned 
to full duty.  

On annual examination in April 1983, the veteran denied 
recurrent back pain and clinical evaluation of the spine was 
normal.

A Chronological Record of Medical Care noted that the veteran 
was examined on December 4, 1983, and found to be physically 
qualified for ACDUTRA.

On December 15, 1983, the veteran reported that he was bent 
over tightening a screw on a chair and felt thoracic pain.  
He was evaluated that same day at the Naval Hospital.  It was 
noted that the veteran was a Reservist on two weeks active 
duty and due to be released from active duty December 23, 
1983.  The examiner noted that there was an area of moderate 
tenderness with no significant spasm.  Mechanical low back 
pain (chronic) was diagnosed.  The examiner stated that the 
veteran had a history of low back pain that usually pops back 
in by itself.  

On follow-up evaluation on December 16, 1983, the veteran 
stated that he was now without pain and was able to bend over 
and touch his toes.  The assessment was low back pain 
resolved.  

On December 23, 1983, the veteran was examined and found to 
be qualified for release from two weeks of ACDUTRA.  

On annual examination in March 1984, the veteran denied 
recurrent back pain and clinical evaluation of the spine was 
normal.

Private medical records from a chiropractor, David K. Dahmer, 
show that the veteran had an initial visit in January 2000.  
In a January 2000 letter to State Insurance Fund from Dr. 
Dahmer, it was noted that the veteran had been initially seen 
by the chiropractor that same month for a complaint of low 
back pain with pain into the hips and legs with numbness and 
tingling.  It was noted that the veteran was seen for 
injuries sustained in a work accident in February 1995 when 
he slipped and fell out of a truck due to ice and snow.  The 
veteran reported that his symptoms were unchanged since the 
accident and that he did not have any similar physical 
complaints prior to this accident.  The finding was lumbar 
sprain/strain, sciatica, L1-2 subluxation, subluxation of the 
sacrum, thoracic sprain/strain, subluxation of the first and 
second thoracic vertebrae, and subluxation of the first, 
third, fourth, fifth and sixth cervical vertebrae.  The 
medical records provided by Dr. Dahmer indicate that 
treatment continued into 2003.  

In this case, the veteran's personnel records do not show 
that he was on ACDUTRA or INACDUTRA at the time of the 
January 1983 or December 1983 treatment for his back.  
However, the treatment records themselves indicate that the 
veteran was on ACDUTRA in December 1983.  Assuming, without 
deciding, that the veteran was on ACDUTRA or INACDUTRA in 
January 1983 and/or December 1983, the preponderance of the 
evidence is against his claim.

When examined in January 1983, the veteran's back was found 
to be essentially normal and no disability was diagnosed.  In 
December 1983, the veteran was diagnosed as having mechanical 
low back pain (chronic).  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain will permit 
service connection of arthritis, first shown as a clearcut 
clinical entity at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  See 38 C.F.R. § 3.303(b).

Although the examiner initially described the veteran's back 
disability as chronic on December 15, 1983, the evidence does 
not support the showing of a chronic disease in service.  For 
example, just one day later on December 16 the veteran stated 
that he was now without pain and the examiner diagnosed low 
back pain resolved.  Shortly thereafter on December 23, 1983, 
the veteran was examined and found to be qualified for 
release from two weeks of ACDUTRA and on annual examination 
in March 1984, he denied recurrent back pain and clinical 
evaluation of the spine was normal.

There is no competent medical evidence of record indicating 
that the veteran's current low back disorder, first diagnosed 
many years after service, had its onset during service or is 
related to any in-service finding or event.  No medical 
professional has ever related any current back disorder to 
the veteran's military service.  In addition, although the 
veteran contends that he has a back disorder that is related 
to his service, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The evidence also includes a statement from the veteran 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating 
his claims, the Board must evaluate the appellant's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005). 

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed back 
disorder since service.  However, while the Board 
acknowledges that the veteran is competent to provide 
evidence of his own experiences, the Board finds his 
statements about continuity of symptomatology since service 
not to be credible.  First, just one day after seeking 
treatment for back pain on December 15, 1983, the veteran 
indicated that he was now without pain and his condition was 
described as resolved.  On annual examination in March 1984, 
he specifically denied recurrent back pain and clinical 
evaluation of the spine was normal.  On examination in 
January 2000, the veteran indicated that he injured his back 
in February 1995 and that he suffered from low back pain.  He 
also said that he did not have any similar physical 
complaints prior to the February 1995 accident.  These 
statements made contemporaneous to service and in conjunction 
with post-service treatment are found to be more credible 
than the veteran's statements made in conjunction with his 
claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Service connection for a back disorder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


